Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered. Claims 1, 4-9, 11, 14, 15 remain pending in the application.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 9, 11, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US20180329425 A1 to Watts, which was cited by applicant in view of US20120253616A1 to Halleberg et al. (hereinafter, Halleberg) and US 20190210606 A1 to Hagenlocher et al. (hereinafter, Hagenlocher).
Regarding claim 1, Watts discloses:
a vehicle comprising a working equipment {Watts, paragraph [0057]: the robotic truck unloader 200 (vehicle) may include a robotic arm 202 (working equipment)}, 
a sensor system configured to capture environmental data reflecting the environment around the vehicle and to determine, based on said data, image data representing an area at least partly surrounding the vehicle {Watts, paragraph [0058]: a sensing system may use two-dimensional (2D) sensors and/or 3D depth sensors to determine information about the environment; scans from one or more 2D or 3D sensors with fixed mounts on a mobile base, such as a front navigation sensor 216 and a rear navigation sensor 218, and one or more 
a vehicle data unit configured to determine vehicle data representing characteristics of the vehicle {Watts, paragraph [0003]: a local control system of the vehicle may receive control of the vehicle, based on data [vehicle data] from one or more sensors on the vehicle, it may be determined},
a control unit configured to receive said image data, and said vehicle data, and to determine and generate control signals for controlling said vehicle, wherein said control signals comprise driving instructions {Watts, paragraph [0025]: sensor data from optical sensors on a fork truck may be used to determine a path, the vehicle may then be controlled to move along the path [driving instructions] until sensors on the vehicle indicate that the lift elements are fully positioned under object},
the control unit is configured to receive a working task to be performed by the vehicle, said working task includes information of an object for the vehicle to reach when performing said working task, said control unit is configured to: determine a target position, being a position based on the location of the object to reach when performing said working task in said image data representation, in relation to said vehicle {Watts, paragraphs [0024], [0025] : a signal is sent to the local control system of the vehicle instructing [receive a working task] the vehicle to complete pickup of the object, the local control system of the vehicle may use its current position when the signal is received to identify the object to be picked up [information of an object]; the local control system of the vehicle determines an approach path toward the object for the vehicle to follow in order to position the vehicle's lift elements under the object 
calculate at least a first path from the vehicle to the target position by applying a set of path calculation rules, determine driving instructions such that said vehicle is controlled to follow said at least first path, wherein said driving instructions are determined in dependence of said image data, and vehicle data, by applying a set of path following rules {Watts, paragraph [0027]: the vehicle may adjust [calculate] the approach path to avoid obstacles, by directing the vehicle to use a different pickup point for the object [path calculation rules]}.
Watts does not explicitly disclose ambient data. Halleberg remedies this and teaches in paragraph [0045]: the running resistance at the time may be calculated from knowing the vehicle's running speed, the engine's driving torque, the vehicle's configuration and other ambient data. The running resistance is a total representation of the resultant of the headwind, tailwind, rolling resistance, friction and energy consumers in the vehicle and the force of gravity which accelerates/brakes the vehicle and can therefore be used as a representation of the road gradient.
Watts in view of Halleberg teaches: wherein said sensor system is further configured to determine ambient condition data, and that said control unit is further configured to receive said ambient condition data, and to determine driving instructions such that said vehicle is controlled to follow said at least first path, wherein said driving instructions are determined in dependence of said image data, ambient condition data, and vehicle data, by applying said set of path following rules; wherein said ambient condition data comprises at least a ground surface parameter of the ground surface at the current position of the vehicle, and wherein one path following rule comprises using said ground surface parameter {Halleberg, paragraph [0045] / Watts, paragraphs [0025], [0058]}. 
It is noted that Watts teaches the vehicle being controlled to move along the path (paragraph [0025]) and front navigation sensor 216 and a rear navigation sensor 218 being integrated to build up a digital model of the environment (paragraph [0058]). Halleberg teaches the running resistance is calculated from ambient data (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ambient data of Halleberg with the described invention of Watts in order to consider the ambient data in controlling the vehicle along the path. 
Watts in view of Halleberg does not explicitly teach: wherein the ground surface parameter includes a friction value. Hagenlocher remedies this and teaches in paragraph [0017]: dynamic driving situation includes a desired deceleration of the vehicle, for example, during a trip on the highway at high vehicle speeds, and the utilization of running resistances, which include the air resistance, the rolling friction [friction value as the ground surface parameter], as well as the engine drag torque, the drive and braking torques being coordinated with each other in such a manner, that their sum corresponds to the entirety of the running resistances without such drive and braking torques. During a selected time span, in which the drive torque and the braking torque are active, the coefficient of friction [friction value as the ground surface parameter] currently used may be ascertained with the aid of one or more vehicle wheels, to which a braking torque is applied.

Regarding claim 4, which depends from claim 1, Watts further discloses: said control unit is configured to repeatedly determine the target position, calculate at least the first path, and determine the driving instructions, until the vehicle has reached the target position {Watts, paragraphs [0025], [0027]: the local control system of the vehicle determines (calculates) an approach path toward the object for the vehicle to follow in order to position the vehicle's lift elements under the object (target position), sensor data from one or more optical sensors on a fork truck may be used to determine a path; the vehicle may adjust the approach path to avoid obstacles, by directing the vehicle to use a different pickup point for the object (repeatedly determine the target position)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the repeated calculation feature of Watts with the described invention of the modified Watts in order to adjust the path for avoiding obstacles. 
Regarding claim 5, which depends from claim 1, Watts further discloses: said control unit is configured to identify at least one reference point in said image data representation, wherein said reference point represents a fixed object in the environment surrounding the vehicle that is easy to identify, and not being the object for the vehicle to reach, and to apply said at least one reference point when calculating said at least one first path, and wherein said at least one reference point is identified and applied during movement along said at least one first path in order to follow said at least one first path {Watts, paragraph [0027]: if one or more obstacles (reference point) are identified, the vehicle may adjust (calculate) the approach path to avoid the one or more obstacles, the vehicle may be controlled to move along (follow) the path}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the obstacle [reference point] identification feature of Watts with the described invention of the modified Watts in order to utilize in path calculation to avoid the objects. 
Regarding claim 6, which depends from claim 1, Watts further discloses: said control unit is configured to determine the location of the object for the vehicle to reach when performing said working task in said image data representation, either as a result of manual input of an operator, or through an image analysis configured to detect candidate objects, and to identify a particular object, using object type information included in said working task {Watts, paragraphs [0071], [0077]: the instructions to pick up an object may be received from a remote operator (manual input); the approach path may be determined in order to place the lift elements at a center point of the particular side of the object (detecting and identifying object, using object type information are implied}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the object related data determination feature of Watts with the described invention of the modified Watts in order to utilize in path calculation to avoid the objects.
Claim 8, which depends from claim 1, has limitations:
said vehicle data comprises one or many of the number of wheels in contact with the ground, the location of wheels in contact with the ground relative to the vehicle, the weight of the vehicle, the center of mass of the vehicle, and the type of tires.
 Watts discloses in paragraph [0082]: the control system of the vehicle may use force feedback from one or more force sensors that may be any type of sensor placed on the vehicle's lift elements, wheels, and/or body that are configured to detect force, contact, and/or pressure from the object. It is implied that the type of tires is given for a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify described invention of Watts so that by using the force sensors placed on wheels of the vehicle, the number of wheels in contact with the ground, the location of wheels in contact with the ground relative to the vehicle, the weight of the vehicle, the center of mass of the vehicle can be obtained, and to incorporate the modification with the described invention of the modified Watts in order to control the vehicle suitably for the work performed by the working equipment.
Regarding claim 9, Watts in view of Halleberg and Hagenlocher discloses:
a working equipment structured to be mounted on a vehicle {Watts, paragraph [0031]: the robotic devices can be made mobile by coupling with a wheeled base}, 
said working equipment comprises: a sensor system configured to capture environmental data reflecting the environment around the working equipment and vehicle when mounted on the vehicle, and to determine, based on said data, image data representing an area at least partly surrounding the working equipment and the vehicle, a vehicle data unit configured to determine vehicle data representing characteristics of the vehicle, a control unit configured to receive said image data, and said vehicle data, and to determine and generate control signals for controlling said vehicle, wherein said control signals comprise driving instructions, the control unit is configured to receive a working task to be performed by the working equipment when mounted on said vehicle, wherein said working task includes information of an object for the vehicle to reach when performing said working task, wherein said control unit is configured to: determine a target position, being a position based on the location of the object to reach when performing said working task in said image data representation, in relation to said vehicle, calculate at least a first path from the vehicle to the target position by applying a set of path calculation rules, determine driving instructions such that said vehicle is controlled to follow said at least first path, wherein said driving instructions are determined in dependence of said image data, and vehicle data, by applying a set of path following rules; wherein said sensor system is further configured to determine ambient condition data, and that said control unit is further configured to receive said ambient condition data, and to determine driving instructions such that said vehicle is controlled to follow said at least first path, wherein said driving instructions are determined in dependence of said image data, ambient condition data, and vehicle data, by applying said set of path following rules; wherein said ambient condition data comprises at least a ground surface parameter of the ground surface at the current position of the vehicle, and wherein one path following rule comprises using said ground surface parameter wherein the ground surface parameter includes a friction value {Watts, paragraphs [0058], [0003], [0025], [0024], [0027] / Halleberg, paragraph [0045] / Hagenlocher, paragraph [0017]}.

Regarding claim 11, Watts in view Halleberg and Hagenlocher teaches:
A method in relation to a vehicle comprising a working equipment, or a working equipment structured to be mounted on a vehicle, said vehicle or working equipment comprises: a sensor system configured to capture environmental data reflecting the environment around the vehicle and/or the working equipment, and to determine, based on said data, image data representing an area at least partly surrounding the vehicle and/or the working equipment, a vehicle data unit configured to determine vehicle data representing characteristics of the vehicle, a control unit configured to receive said image data, and said vehicle data, and to determine and generate control signals for controlling said vehicle, wherein said control signals comprise driving instructions, the control unit is configured to receive a working task to be performed by the vehicle, wherein said working task includes information of an object for the vehicle to reach when performing said working task, wherein said method comprises: determining a target position, being a position based on the location of the object to reach when performing said working task in said image data representation, in relation to said vehicle, calculating at least a first path from the vehicle to the target position by applying a set of path calculation rules, determining driving instructions such that said vehicle is controlled to follow said at least first path, wherein said driving instructions are determined in dependence of said image data, and vehicle data, by applying a set of path following rules; wherein the sensor system is further configured to determine ambient condition data, and that said control unit is further configured to receive said ambient condition data, wherein the method further comprises determining driving instructions such that said vehicle is controlled to follow said at least first path, wherein said driving instructions are determined in dependence of said image data, ambient condition data, and vehicle data, by applying said set of path following rules; wherein said ambient condition data comprises at least a ground surface parameter of the ground surface at the current position of the vehicle, and wherein one path following rule comprises using said ground surface parameter wherein the ground surface parameter includes a friction value {Watts, paragraphs [0058], [0003], [0025], [0024], [0027] / Halleberg, paragraph [0045]/ Hagenlocher, paragraph [0017]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ambient data of Halleberg and the friction parameter feature of Hagenlocher with the described invention of Watts in order to consider the ambient data in controlling the vehicle along the path and in order to include the ground surface friction in the ambient data, which is used in controlling the vehicle. 
Regarding claim 14, which depends from claim 11, Watts further discloses: repeatedly determining the target position, calculating at least the first path, and determining the driving instructions, until the vehicle has reached the target position {Watts, paragraphs [0025], [0027]}.

Regarding claim 15, which depends from claim 11, Watts further discloses:
identifying at least one reference point in said image data, wherein said reference point represents a fixed object in the environment surrounding the vehicle that is easy to identify, and not being the object for the vehicle to reach, and applying said at least one reference point when calculating said at least one first path, and wherein said at least one reference point is identified and applied during movement along said at least one first path in order to follow said at least one first path {Watts, paragraph [0027]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the obstacle [reference point] identification feature of Watts with the described invention of the modified Watts in order to utilize in path calculation to avoid the objects. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Halleberg and in further view of US 20200192364 A1 to Raphael et al. (hereinafter, Raphael).
Regarding claim 7, which depends from claim 1, Watts further discloses:
said sensor system comprises one or many of 3D cameras, cameras, lasers, and wherein said image data being data organized in a matrix to describe the spatial relationship of the surrounding with respect to what said sensor system is measuring {Watts, paragraphs [0056], [0086] sensors may scan an environment containing one or more objects in order to capture visual data and/or three-dimensional (3D) depth information. Data from the scans may 
Watts does not teach radar, LIDAR and thermal camera. Raphael remedies this and teaches in paragraph [0027]: sensors 26, which may include RADAR, LIDAR, and thermal cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the radar, LIDAR and thermal camera of Raphael with the described invention of the modified Watts in order to diversify sources of sensed data.

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the cited prior arts do not teach anticipate the amended independent claims, claims 1, 9, 11, 103 rejections are written for the amended claim set with an added reference, Hagenlocher and supplemented combining rationale.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661